DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
Claims 1-2, 4, 6 and 9-18 remain pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim 1 has been amended now to recite:
“using processing circuitry coupled to memory of one or more servers of the healthcare supply chain management system to extract schedule and procedure information from electronic health record systems; 
using the processing circuitry to replenish a warehouse by ordering required medical items for replenishment of a warehouse at least based on the extracted schedule and procedure information;
using the processing circuitry to create creating an order for a medical procedure at least based on the extracted schedule and procedure information, wherein the order comprises a request for at least one or more medical items related to the medical procedure; 
using the processing circuitry to manage the order for the medical procedure, wherein managing the order for the medical procedure comprises: scheduling delivery of the one or more medical items from the warehouse to a facility conducting the medical procedure, after delivery of the one or more medical items to the facility, tracking the one or more medical items to a point of use at the facility, determining that one or more of the one or more medical items of the order for the medical procedure were not used in the medical procedure at the point of use, and Application Serial No. 16/210,544 Attorney Docket No. 4590-101.US2 Page 3 of 20 tracking the one or more medical items that were not used in the medical procedure at the point of use; 
using the processing circuitry to employ machine learning to optimize the healthcare supply management system; and 
using the processing circuitry to create a subsequent order for the medical procedure, wherein the machine learning optimizes the subsequent order for the medical procedure based on the one or more medical items that were not used in the medical procedure.”
These limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “using processing circuitry” coupled with functional language “extract schedule and procedure information”, “ordering required medical items”, “create an order”, “manage the order” and “create a subsequent order” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Par. 44 recites “Some aspects of the current disclosure access available scheduling, preference card, patient outcomes, catalog or ERP data on items purchasing, and procedure data from the proprietary middleware is used to extract schedule and procedure information from electronic health record (EHR) systems. In some embodiments, the schedule and procedure information comprises at least one or more of electronic medical records (EMR), EHRs, customer billing information, finance accounting information, and enterprise resource planning (ERP) information.”, par. 47 recites “In some embodiments, the EMR data inputs 202 may comprise preference card and procedure schedule data received from EMR. In some embodiments, the order management system 204 compares the received EMR data inputs 202 with existing ERP system information or catalogs to create customized orders based on the received EMR data inputs 202 with ongoing transparency of the order and item status. For example, the order management system 204 creates customized orders using the procedure schedule data and the preference card data.”.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 has been amended now to recite “using processing circuitry coupled to memory of one or more servers of the healthcare supply chain management system to extract schedule and procedure information from electronic health record systems; 
using the processing circuitry to replenish a warehouse by ordering required medical items for replenishment of a warehouse at least based on the extracted schedule and procedure information;
using the processing circuitry to create creating an order for a medical procedure at least based on the extracted schedule and procedure information, wherein the order comprises a request for at least one or more medical items related to the medical procedure; 
using the processing circuitry to manage the order for the medical procedure, wherein managing the order for the medical procedure comprises: scheduling delivery of the one or more medical items from the warehouse to a facility conducting the medical procedure, after delivery of the one or more medical items to the facility, tracking the one or more medical items to a point of use at the facility, determining that one or more of the one or more medical items of the order for the medical procedure were not used in the medical procedure at the point of use, and Application Serial No. 16/210,544 Attorney Docket No. 4590-101.US2 Page 3 of 20 tracking the one or more medical items that were not used in the medical procedure at the point of use; 
using the processing circuitry to employ machine learning to optimize the healthcare supply management system; and 
using the processing circuitry to create a subsequent order for the medical procedure, wherein the machine learning optimizes the subsequent order for the medical procedure based on the one or more medical items that were not used in the medical procedure” 

Current specification recites “the proprietary middleware is used to extract schedule and procedure information from electronic health record (EHR) systems” in par. 44 and “the order management system 204 creates customized orders using the procedure schedule data and the preference card data” in par. 47. 
It’s unclear what are the structures of an apparatus performs the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2, 4, 6, 9-13 and 16 inherit the deficiencies of claim 1 through dependency and are therefore also rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 6 and 9-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-13 and 16 are drawn to a method, which is within the four statutory categories (i.e. process). Claims 14 and 17 are drawn to a system, which is within the four statutory categories (i.e. machine).  Claims 15 and 18 are drawn to a non-transitory medium, which is within the four statutory categories (i.e. manufacture).



Step 2A, Prong 1:
Claims 1, 14 and 15 have been amended now to recite “extract schedule and procedure information”, “order required medical items at least based on the extracted schedule and procedure information”, “create an order for a medical procedure at least based on the extracted schedule and procedure information”, “manage the order for the medical procedure”, wherein managing the order for the medical procedure comprises: scheduling delivery of the one or more medical items from the warehouse to a facility conducting the medical procedure, after delivery of the one or more medical items to the facility, tracking the one or more medical items to a point of use at the facility, determining that one or more of the one or more medical items of the order for the medical procedure were not used in the medical procedure at the point of use, and tracking the one or more medical items that were not used in the medical procedure at the point of use; and creating a subsequent order for the medical procedure”, and “create a subsequent order for the medical procedure”.
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activities. This is a method of managing interactions between people (user following rules or instructions). The mere nominal recitation of a generic server and processing circuitry do not take the claim out of the methods of organizing human interactions grouping. Thus, the claims recite an abstract idea.
Furthermore, Claim 13 recites “the machine learning comprises at least one or more of unsupervised classification algorithms and predictive algorithms”, which corresponds to mathematical concepts, and therefore is an abstract idea as well (see MPEP 2106.04(a)(2)).
Dependent claims also recite limitations that correspond to certain methods of human activities, such as, claim 4 recites “fulfilling the one or more medical items using mass customized e-commerce fulfillment capabilities” and claim 12 recites “providing a recommendation for the at least one or more 
Claims 2, 6, 8, 9, 10, 11, 13 and 16-18 are ultimately dependent from Claims 1, 14, 15 and include all the limitations of Claims 1, 14, 15. Therefore, claims 2, 6, 8, 9, 10, 11, 13 and 16-18 recite the same abstract idea. Claims 2, 6, 8, 9, 10, 11, 13 and 16-18 describe further limitations regarding the basis for managing supply orders. These are all just further describing the abstract idea recited in claims 1, 14, 15, without adding significantly more.  

Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “employing machine learning to optimize the healthcare supply management system”, “at least one of barcodes, RFID, voice recognition, cameras, visual recognition systems, and a block chain system is used to track the one or more medical items delivered to the facility”, “employing machine learning to optimize the healthcare supply management system comprises: optimizing a future order creation for the medical procedure based on the one or more medical items that were not used”, “employing machine learning to optimize the healthcare supply management system comprises: automatically managing an inventory at the facility based on the one or more medical items that were not used”, “automatically managing the inventory at the facility further based on at least one or more of the extracted schedule and procedure information, changing lead times, and healthcare supply chain processes”, “employing machine learning to optimize the healthcare supply management system comprises: providing a recommendation for the at least one or more medical items related to the medical procedure”, also, “one or more servers”, “memory”, “processing circuitry”, which are hardware or software elements, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply 
The claim steps have been amended to recite a generic processing circuitry and the processing circuitry described in the present specification as “Processing circuitry 805 may include one or more processors, one or more microprocessors and/or one or more circuits, such as an application specific integrated circuit (ASIC), Field-programmable gate arrays (FPGAs), etc. Network interface 825 can be configured to enable communication with a communication network, using a wired and/or wireless connection.” In par. 87. Therefore, the processing circuitry is a generic computing device and it does not take the claim out of the methods of organizing human interactions grouping.
Claims also recite an additional element of “extracting schedule and procedure information form electronic health record systems”, which are insignificant extra-solution activities (see MPEP 2106.05 (g)), which does not provide a practical application for the abstract idea.

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processing circuitry to perform order, create and manage steps amounts to no more than mere instructions to apply the exception using a generic computer component (as indicated in the above section, the processing circuitry is described in the present specification as a generic computing device). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6 and 9-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cyr et al. (hereinafter Cyr) (US 2005/0149355A1).

Claim 1 has been amended now to recite a method for a healthcare supply chain management system, the method comprising: 
using processing circuitry coupled to memory of one or more servers of the healthcare supply chain system to extract schedule and procedure information from electronic health record systems (Cyr teaches “The physician or other care provider or other may then derive a patient Specific procedure card 150 to encapsulate necessary clinical Supplies for that particular patient and their Scheduled procedure, for instance taking into account the patient's age, physical condition, allergies or other factors. After the clinical event 140 is carried out, for instance at a hospital or other clinically related Site, the patient Supply record 120 may be initiated or updated with data from the patient specific procedure card 150, or from other sources.” In par. 36); 
using processing circuitry to replenish a warehouse by ordering required medical items at least based on the extracted schedule and procedure information (Cyr teaches “The physician or other care provider or other may then derive a patient Specific procedure card 150 to encapsulate necessary clinical Supplies for that particular patient and their Scheduled procedure, for instance taking into account the patient's age, physical condition, allergies or other factors. After the clinical event 140 is carried out, for instance at a hospital or other clinically related Site, the patient Supply record 120 may be initiated or updated with data from the patient specific procedure card 150, or from other sources.” In par. 36); 
using processing circuitry to create an order for a medical procedure at least based on the extracted schedule and procedure information, wherein the order comprises a request for at least one or more medical items related to the medical procedure (Cyr teaches “The physician or other care provider or other may then derive a patient Specific procedure card 150 to encapsulate necessary clinical Supplies for that particular patient and their Scheduled procedure, for instance taking into account the patient's age, physical condition, allergies or other factors. After the clinical event 140 is carried out, for instance at a hospital or other clinically related Site, the patient Supply record 120 may be initiated or updated with data from the patient specific procedure card 150, or from other sources.” In par. 36); 
using processing circuitry to manage the order for the medical procedure (Cyr; par. 54), wherein managing the order for the medical procedure comprises:
scheduling delivery of the one or more medical items from the warehouse to a facility conducting the medical procedure (Cyr teaches “the automatic supply request 154 may be trans mitted to the enterprise resource planning/medical management information Systems engine 138, for instance to record order dates, amounts, vendors or other information. In Step 1020, the automatic supply request 154 may be communicated to a recipient vendor, for example which request may be received on the vendor side via a fulfillment engine 146.” In par. 54), 
after delivery of the one or more medical items to the facility, tracking the one or more medical items to a point of use at the facility (Cyr teaches “the Stock of clinically available Supplies may be monitored based on consumption during documented clinical events and tracked in a realtime or near realtime basis to automatically generate Supply orders, down to the level of individual clinical events or encounters if necessary.” In par. 10), 
determining that one or more of the one or more medical items of the order for the medical procedure were not used in the medical procedure at the point of use (Cyr teaches “The clinical documentation for the clinical event records the clinical Supplies which are actually used or consumed during the clinical event may be recorded to consumption database 106, to indicate or update resulting used and unused, Substituted or other Supply inventory.” In par. 25), and 
tracking the one or more medical items that were not used in the medical procedure at the point of use (Cyr; par. 25);   
using processing circuitry to employ machine learning to optimize the healthcare supply management system (Cyr teaches “In step 812, the actual or projected Supply policy 112 or Supply Selections, quantities or other purchase or procurement variables may be analyzed or modeled in value analytic engine 110, for instance to determine whether Standardizing on a given type of Surgical Stent or other Supply would lead to Volume pricing, delivery time or other advantages.” In par. 47), and
using processing circuitry to create a subsequent order for the medical procedure, wherein the machine learning optimizes the subsequent order for the medical procedure based on the one or more medical items that were not used in the medical procedure (Cyr teaches “In step 812, the actual or projected Supply policy 112 or Supply Selections, quantities or other purchase or procurement variables may be analyzed or modeled in value analytic engine 110, for instance to determine whether Standardizing on a given type of Surgical Stent or other Supply would lead to Volume pricing, delivery time or other advantages.” In par. 47 and par. 25).

As per claim 2, Cyr discloses the method of claim 1, wherein the schedule and procedure information comprises at least one or more of electronic medical records (EMR), electronic health records (EHR), customer billing information, finance accounting information, and enterprise resource planning (ERP) information (Cyr; par. 33).

As per claim 4, Cyr discloses the method of claim 1, wherein managing the order for the medical procedure further comprises: fulfilling the one or more medical items using mass customized e-commerce fulfillment capabilities (Cyr; abstract).

As per claim 6, Cyr discloses the method of claim 1, wherein at least one of barcodes, RFID, voice recognition, cameras, visual recognition systems, and a block chain system is used to track the one or more medical items after delivery to the facility (Cyr; par. 32).

As per claim 9, Cyr discloses the method of claim 1, wherein optimizing the future order creation for the medical procedure is further based on at least one or more of: (i) quality of the medical procedure outcome and (ii) cost of the medical items (Cyr; par. 10).
As per claim 10, Cyr discloses the method of claim 1, wherein employing machine learning to optimize the healthcare supply management system comprises: automatically managing an inventory at the facility based on the one or more medical items that were not used (Cyr; abstract, par. 25).

As per claim 11, Cyr discloses the method of claim 10, wherein employing machine learning to optimize the healthcare supply management system comprises: automatically managing the inventory at the facility further based on at least one or more of the extracted schedule and procedure information, changing lead times, and healthcare supply chain processes (Cyr; abstract, par. 25, 36).

As per claim 12, Cyr discloses the method of claim 1, wherein employing machine learning to optimize the healthcare supply management system comprises: providing a recommendation for the at least one or more medical items related to the medical procedure (Cyr; abstract).

As per claim 13, Cyr discloses the method of claim 1, wherein the machine learning comprises at least one or more of unsupervised classification algorithms and predictive algorithms (Cyr; par. 47).

Claim 14 has been amended now to recite a healthcare supply chain management system, the system comprising: 
one or more servers (Cyr; par. 21), wherein each of the one or more servers comprise: 
memory (Cyr; par. 10); and 
processing circuitry coupled to the memory, the processing circuitry configured to: 
extract schedule and procedure information from electronic health record systems (Cyr; par. 36); 
replenish a warehouse by ordering required medical items at least based on the extracted schedule and procedure information (Cyr; par. 36); 
create an order for a medical procedure at least based on the extracted schedule and procedure information, wherein the order comprises a request for at least one or more medical items related to the medical procedure (Cyr; par. 36); 
manage the order for the medical procedure (Cyr; par. 54), wherein to manage the order for the medical procedure, the processing circuitry configured to:
schedule delivery of the one or more medical items from the warehouse to a facility conducting the medical procedure (Cyr; par. 54), 
after delivery of the one or more medical items to the facility, track the one or more medical items to a point of use at the facility (Cyr; par. 10), 
determine that one or more of the one or more medical items of the order for the medical procedure were not used in the medical procedure at the point of use (Cyr; par. 25), and 
track the one or more medical items that were not used in the medical procedure at the point of use (Cyr; par. 25);   
employ machine learning to optimize the healthcare supply management system (Cyr; par. 47), and
create a subsequent order for the medical procedure, wherein the machine learning optimizes the subsequent order for the medical procedure based on the one or more medical items that were not used in the medical procedure (Cyr; par. 25-26).

Claim 15 has been amended now to recite a non-transitory computer readable medium, comprising instructions that, when executed by processing circuitry, cause the processing circuitry to: 
(Cyr; par. 23-24, 139); 
replenish a warehouse by ordering required medical items at least based on the extracted schedule and procedure information (Cyr; par. 36); 
create an order for a medical procedure at least based on the extracted schedule and procedure information, wherein the order comprises a request for at least one or more medical items related to the medical procedure (Cyr; par. 36); 
manage the order for the medical procedure (Cyr; par. 54), wherein to manage the order for the medical procedure, the instructions cause the processing circuitry to:
schedule delivery of the one or more medical items from the warehouse to a facility conducting the medical procedure (Cyr; par. 54), 
after delivery of the one or more medical items to the facility, track the one or more medical items to a point of use at the facility (Cyr; par. 10), 
determine that one or more of the one or more medical items of the order for the medical procedure were not used in the medical procedure at the point of use (Cyr; par. 25), and 
track the one or more medical items that were not used in the medical procedure at the point of use (Cyr; par. 25);   
employ machine learning to optimize the healthcare supply management system (Cyr; par. 47), and
create a subsequent order for the medical procedure, wherein the machine learning optimizes the subsequent order for the medical procedure based on the one or more medical items that were not used in the medical procedure (Cyr; par. 25-26).

As per claims 16, 17 and 18:
Claim 16 recites the method of claim 1, wherein the warehouse is a forward deployed fulfillment center (FDFC).
Claim 17 recites the system of claim 14, wherein the warehouse is a forward deployed fulfillment center (FDFC).
Claim 18 recites the computer readable medium of claim 15, wherein the warehouse is a forward deployed fulfillment center (FDFC).
Cyr teaches ” Supply chain engine 136 operating in or in conjunction with a clinically related Site may communicate an automatic supply request 154 to an internal or external ERP/MMIS engine 138, which in turn transmits a Supply order 158 to a fulfillment engine 146, which in embodiments may be located at or communicate with a Supply vendor, Such as a manufacturer or distributor of clinical Supplies.” in par. 44 and “The vendor, distributor or other entity may then in embodiments execute an automated purchase fulfillment of the Supplies ordered in supply order 158, for example to direct that Supplies be shipped or transported from a closest or most efficient warehouse or other Supply facility to the ordering facility.” In par. 45.  
Cyr does not expressly teach the specific data recited in claims 16-18 (such as, “wherein the warehouse is a forward deployed fulfillment center (FDFC)”; however, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered. 
Arguments about 35 USC 102 rejection:
Applicant’s arguments with respect to claims 1-2, 4, 6 and 9-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Arguments about 35 USC 101 rejection:
First argument: Applicant argues that claims are not directed to an abstract idea, and claims have been amended now to recite steps that cannot be performed by a human/user. In response, Examiner submits that the claim steps of “extracting schedule and procedure information”, “ordering required medical items at least based on the extracted schedule and procedure information”, “creating an order for a medical procedure at least based on the extracted schedule and procedure information”, “managing the order for the medical procedure” are directed to an abstract idea of certain methods of organizing human activities, since these steps can be done by a user following rules and instruction about ordering supplies for medical facilities based on schedules and medical procedures. 
The claim steps have been amended to recite a generic processing circuitry and the processing circuitry described in the present specification as “Processing circuitry 805 may include one or more processors, one or more microprocessors and/or one or more circuits, such as an application specific integrated circuit (ASIC), Field-programmable gate arrays (FPGAs), etc. Network interface 825 can be configured to enable communication with a communication network, using a wired and/or wireless connection.” In par. 87. Therefore, the processing circuitry is a generic computing device and it does not take the claim out of the methods of organizing human interactions grouping.

Second argument: Applicant argues that the claim limitations integrate the judicial exception into a practical application-imposes meaningful limits on the alleged abstract idea and provides an improvement to the technological field of healthcare supply chain management by at least employing machine learning to optimize the healthcare supply management system. In response, Examiner submits that employing the machine learning to optimize the supply management system is recited at a “apply it” level, therefore it wouldn’t be enough to provide a practical application. Applicant argues that the employing machine learning to optimize the healthcare supply management system provides an improvement to the technological field of the healthcare supply management system. In response, Examiner submits that the current claims may provide an improvement to the decisions or the results, however, neither the current claims nor the current specification provides any improvement to the technology of the system, or how the system works. The current specification recites “Some aspects of the current disclosure compares a patient outcome with procedural information on the items used/not used from within the proprietary system to provide cost/outcome comparisons in order to support improved clinician decision making. The comparison of the patient outcome with the procedure information on the items used/not used may also be provided as data for machine learning systems to recommend or implement improvements for the costs and/or care for a patient.” in par. 47. Therefore, the argument is not persuasive.
 
Third argument: Applicant argues that claim 1 amounts to “significantly more” than a claim to an abstract idea, the claim adds specific limitations other than what’s well-understood, routine, conventional activity in the field and/or adds unconventional steps that confine the claims to particular useful applications. Applicant argues that these features are not well-understood, not routine and  unconventional at least because of the reasons given in the anticipation rejection arguments *prior art does not teach these features). In response, Examiner submits that under current Office guidelines, 
As a result, Applicant's arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626